DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (beginning on page 6) that Kociak fails to teach a collection-mirror configured such that CL light collected by said collection-mirror forms a two-dimensional light-pattern representing light intensity as a function of angles of emission of the CL light; Kociak illustrates in figure 10 and 11 that light collected by the collection mirror has a spread in at least the x-direction, and in the z-direction (thereby forming a two-dimensional pattern). In paragraph [0082], Kociak describes adjusting the light angles in order to prevent loss of intensity. This is evidence that the light emitted from the collection optic is emitted at different angles having different intensities.
Applicant correctly characterizes that Kociak intends to discard emission angle information by correcting emission angles at the fiber. However, the claim merely recites that the light is emitted from the collection mirror forming “a two-dimensional light-pattern representing light intensity as a function of angles of emission of the CL light”. The claim includes no language regarding preserving angular differentiation at any downstream device or that angular differentiation is preserved for/during detection. The claim language merely defines the pattern of light leaving the collection-mirror, where the collection-mirror of Kociak has a substantially similar shape to that of the immediate application and at least forms a two-dimensional light pattern representing light intensity as a function of angles of emission of the CL light.

Regarding Applicant’s argument (beginning on page 7) that Kociak does not disclose that the image conduit is oriented to receive light from said two-dimensional light pattern along said asymmetric axis; Applicant contends that Kociak is not capable of collecting light along only a single axis. However, the claim language does not limit the image conduit to receive only light from said two-dimensional light pattern along said asymmetric axis. Figures 10 and 11 of Kociak illustrate that light spreading along both the x-axis and z-axis is received at the conduit (1002 in figures 10 and 11). Applicant contends that the x-axis of Kociak is the symmetric axis (the axis illustrated in figure 1), and therefore the z-axis of Kociak is the asymmetric axis. Figure 11 illustrates that the conduit receives light from said two-dimensional (x-z) light pattern along said asymmetric axis (z-axis).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kociak et al. U.S. PGPUB No. 2013/0068966.

Regarding claim 1, Kociak discloses an apparatus for collection and analysis of wavelength-resolved and angle- resolved cathodoluminescence (CL) light comprising: a collection-mirror 112 configured such that CL light collected by said collection-mirror forms a two-dimensional light-pattern 108 (paragraph [0132] describes that the light radiation 108 has a “diameter”, meaning that the pattern forms a two-dimensional circular configuration) representing light intensity as a function of angles of emission of the CL light (paragraph [0132] describes that an adjustment of the angle of emission adjusts “the diameter (respectively the angle) of the light beam 108 to the diameter (respectively numerical aperture) of an optical fibre 116”; this adjustment of the angle results in a change in light intensity since Kociak adjusts the diameter of the fiber [0088] in order to maintain constant light intensity [0080]; thereby demonstrating the dependence of light intensity as a function of angle of emission); where said collection-mirror has a symmetric axis and an asymmetric axis (as illustrated in figure 2); and an image conduit 116 onto which said two-dimensional light-pattern 108 is projected and said image conduit 116 being configured to permit only a narrow range of said two-dimensional light pattern to be received by a spectrograph 118 (“the analysis means 118 can comprise a spectrometer” [0133]). Paragraph [0088] demonstrates that the optical fiber 116 allows a narrowed range of wavelengths depending on the diameter of the optical fiber bundle. Kociak illustrates in figures 10 and 11 that the image conduit 116 (1002 in figures 10 and 11) is oriented to receive light from said two-dimensional light pattern 108 along said asymmetric axis.

Regarding claim 3, Kociak discloses that the collection optic 112 is a translating fold-mirror configured to scan said two-dimensional light pattern over said image conduit (“the positioning means, respectively the rotation means, can enable a user to improve the positioning of the collection optic in the three dimensions of space, respectively on the three Euler angles” [0019]) to collect a wavelength-resolved and angle-resolved CL light dataset (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]). Paragraph [0080] identifies that the purpose of the invention is to maintain constant light intensity during an adjustment of the angle of emission (as described in paragraph [0132]), and this intensity would otherwise change with angle of emission, but for an adjustment of the diameter of the optical fiber [0088]. Therefore, translating the collection optic 112 to improve conservation of intensity thereby results in a change in angle of emission which changes the intensity, and this translation of the collection optic 112 is an additional mechanism by which the intensity is optimized.

Regarding claim 4, Kociak discloses a translating fold-mirror 112 is configured to scan said two-dimensional light pattern over said image conduit (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]) to collect a wavelength-resolved and angle-resolved CL light dataset (“The deflection coil 120 allows for the surface of the sample 106 to be scanned with the electron beam 104 to perform a spectroscopic examination of the sample 106” [0134]).

Regarding claim 5, Kociak discloses a method of collection and analysis of wavelength-resolved and angle-resolved cathodoluminescence (CL) light comprising: directing CL light to a collection-mirror 112 configured such that CL light collected by said collection-mirror forms a two-dimensional light-pattern 108 (paragraph [0132] describes that the light radiation 108 has a “diameter”, meaning that the pattern forms a two-dimensional circular configuration) representing light intensity as a function of angles of emission of the cathodoluminescence light (paragraph [0132] describes that an adjustment of the angle of emission adjusts “the diameter (respectively the angle) of the light beam 108 to the diameter (respectively numerical aperture) of an optical fibre 116”; this adjustment of the angle results in a change in light intensity since Kociak adjusts the diameter of the fiber [0088] in order to maintain constant light intensity [0080]; thereby demonstrating the dependence of light intensity as a function of angle of emission); where said collection-mirror has a symmetric axis and an asymmetric axis (as illustrated in figure 2); projecting said two-dimensional light-pattern onto an image conduit 116; and configuring said image conduit 116 to permit only a narrow range of said two-dimensional light pattern to be received by a spectrograph 118 (“the analysis means 118 can comprise a spectrometer” [0133]). Paragraph [0088] demonstrates that the optical fiber 116 allows a narrowed range of wavelengths depending on the diameter of the optical fiber bundle. Kociak illustrates in figures 10 and 11 that the image conduit 116 (1002 in figures 10 and 11) is oriented to receive light from said two-dimensional light pattern 108 along said asymmetric axis.

Regarding claim 7, Kociak discloses that the collection optic 112 is a translating fold-mirror configured to scan said two-dimensional light pattern over said image conduit (“the positioning means, respectively the rotation means, can enable a user to improve the positioning of the collection optic in the three dimensions of space, respectively on the three Euler angles” [0019]) to collect a wavelength-resolved and angle-resolved CL light dataset (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]). Paragraph [0080] identifies that the purpose of the invention is to maintain constant light intensity during an adjustment of the angle of emission (as described in paragraph [0132]), and this intensity would otherwise change with angle of emission, but for an adjustment of the diameter of the optical fiber [0088]. Therefore, translating the collection optic 112 to improve conservation of intensity thereby results in a change in angle of emission which changes the intensity, and this translation of the collection optic 112 is an additional mechanism by which the intensity is optimized.

Regarding claim 8, Kociak discloses a translating fold-mirror 112 is configured to scan said two-dimensional light pattern over said image conduit (“it is possible for the operator to move the collection optic from the outside of the microscope to position it better in relation to the electron emission source and relative to the sample, to improve the conservation of the intensity of the light radiation collected downstream of the collection optic, together with the spectral resolution of the optical signal” [0159]) to collect a wavelength-resolved and angle-resolved CL light dataset (“The deflection coil 120 allows for the surface of the sample 106 to be scanned with the electron beam 104 to perform a spectroscopic examination of the sample 106” [0134]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881